LEON MARTINEZ V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-357-CR





LEON MARTINEZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

In one point, appellant Leon Martinez appeals from the trial court’s denial of appeal bond, arguing he was denied due process of law pursuant to the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution, as well as Article I, section 19, of the Texas Constitution, when the trial court refused to afford him a hearing to call witnesses on his behalf in his motion requesting bond pending appeal.
(footnote: 2)  Contrary to appellant’s contention, the trial court held a hearing, but appellant did not offer or present any evidence on his behalf, did not call any witnesses, and made no objections to the trial court’s method of conducting the hearing.  
See
 
Tex. R. App. P.
 33.1(a).  Furthermore, at the end of the hearing, appellant’s attorney told the trial court that he had nothing further to present in response to the trial court’s question of whether there was “[a]nything further from either side.”  We hold appellant’s complaint is waived and overrule point one.

We affirm the trial court’s judgment.



PER CURIAM



PANEL F:	DAY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



[DELIVERED:  MARCH 6, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Appellant originally raised two points, but has since voluntarily waived his second point.  Thus, we do not address it.